DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3-4, 6-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0036422) in view of Bondar (US 2010/0313962).
Regarding claim 1, Lin (US 2001/0036422) teaches a system for decontaminating a device, the system comprising: a chamber defining an enclosed space (Fig. 9 chambers 2 and 4 ), the chamber configured to withstand pressure changes within the enclosed space and receive a device that includes a lumen (Paragraph [0071]); a controller configured to control a temperature and pressure within the chamber (Paragraph [0071]); a vacuum pump in fluid communication with the enclosed space (vacuum pump 16); a source of a decontaminating substance (source 12); at least one of a vaporizer or atomizer in fluid communication with the source of the decontaminating substance and configured to provide a vaporized decontaminating substance within the enclosed space (Paragraph [0071] teaches sterilant vapor is used necessitating vaporizing means); and a pump 
Bondar (US 2010/0313962) teaches a system for decontaminating a device with a pump 34 positioned within the chamber (Fig. 2 shows blower 34 inside chamber 4; Paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pump into the chamber as taught by Bondar to arrive at the claimed invention. One would have been motivated to do so in order to reduce the footprint of the device to arrive at a more compact device, and furthermore as the combination of familiar prior art elements according to known methods to arrive at a predictable result is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claims 3 and 4, Lin further teaches the inlet of the pump is in fluid communication with the enclosed space and the outlet of the pump is configured to be in fluid communication with the lumen and that the outlet of the pump is in fluid communication with the enclosed space and the inlet of the pump is configured to be in fluid communication with the lumen (The pump is in fluid communication with the entire enclosed space and everything in it including the lumen).
Regarding claim 6, Lin teaches the outlet of the pump is configured to be in fluid communication with the lumen through a conduit that is spaced apart from the device and is shaped to direct flow from the outlet of the pump through the lumen (Pipes 19b and 19a are spaced apart from the lumen device).
Regarding claim 7, Lin teaches a container positioned within the enclosed space and enclosing the device, the container formed by at least one outer wall that is permeable by the vaporized decontaminating substance, wherein the pump is positioned outside the container to provide a flow of the vaporized decontaminating substance through the outer wall of the container to the lumen (membrane 24 Paragraph [0079]).

Regarding claim 10, Lin teaches a conduit having a first end connected to the pump and a second end in fluid communication with the lumen for directing the vaporized decontaminating to the lumen and an outer surface of the device (The pump is in fluid communication with the entire enclosed space and everything in it including the lumen).
Regarding claim 11, Lin teaches the decontaminating substance comprises peracetic acid (Paragraph [0053]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0036422) in view of Bondar (US 2010/0313962) and further in view of Stojalowski (US 2018/0228341).
Regarding claim 5, Lin teaches the inlet or outlet of the pump is configured to be in fluid communication with the lumen through a conduit attached to the pump and the lumen (The pump is attached at least indirectly to the lumen through pipes 19b and 19a), but appears to be silent with regards to the pump being directly connected to both the pump and lumen.
Stojalowski, (US 2018/0228341) with an effective filing date of 8/16/2015, teaches a reprocessing and sterilizing apparatus wherein the lumen of a device is connected directly to a pump via a conduit (Paragraph [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin in view of Bondar such that the lumen is directly connected to the pump via a conduit as taught by Stojalowski to arrive at the claimed invention. One would have been motivated to do so in order to directly supply fluid into the interior of said lumen to better sterilize the interior of said lumen to arrive at an improved sterilizing device. All of the claimed features are taught by the prior art and an ordinary artisan could have .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0036422) in view of Bondar (US 2010/0313962) in view of Williams (US 2005/0260097) in view of Jones (US 2015/0314029) and alternatively in view of Choperena (US 6,426,266).
Regarding claim 8, Lin further teaches a container positioned within the enclosed space and enclosing the device, the container formed by at least one outer wall that is permeable by the vaporized decontaminating substance. Lin appears to be silent with regards to the pump being located inside the container.
Williams (US 2005/0260097) teaches a sterilization device for lumens (title) wherein there is a container with a mixer therein (Figs. 1-2 tank 70 with mixing members 90) located inside a chamber (Figs. 1-2 chamber 22). Williams is silent with regards to a pump, but sets forth that the mixing members can comprise any device that causes gases to mix (Paragraph [0047]). Jones (US 2015/0314029) teaches that impellers or fans, reading on the limitation of a pump, are known as active means for mixing (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin such that there are means for mixing that comprise a pump inside the container as taught by Williams and Jones to arrive at the claimed invention. One would have been motivated to do so to successfully circulate and mix air within the container to assure good sterilization of the lumens.
Assuming arguendo directed towards the combination of Williams and Jones: Choperena (US 6,426,266) teaches a sterilization device with a container inside a chamber (Fig. 4 chamber 50) with a pump located therein (Mixer 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin such that .

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Regarding applicant’s remarks directed towards claim 1 arguing that the combination of Lin and Bondar do not teach the limitation of the pump being “positioned within the chamber”, as Applicant alleges the pump would not be capable of creating a pressure difference between the chambers. This is found to be not persuasive. The pump 18 taught by Lin is capable of creating a pressure differential by definition and therefore at least through the conduits 19a-b or through the vacation or injection of fluid therethrough the pump could create a pressure differential and the device could operate as intended. 
Applicant’s arguments directed towards claim 5 are persuasive but Lin is not relied on for teaching the feature of the pump and lumen and conduit being directly connected as the newly cited Stojalowski teaches said limitation as necessitated by amendment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759